Citation Nr: 1534454	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  08-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to March 1969.

In a May 2010 Board decision, the Board took jurisdiction of the claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) after determining that the claim was inextricably intertwined with the grant for an increased rating for the Veteran's service-connected pancreatitis.  The pancreatitis rating claim originally arose from an appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the above Board decision, the TDIU claim was remanded for further development.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The only service-connected disability that the Veteran currently has is a pancreatitis condition.  It has been evaluated as 60 percent disabling.  38 C.F.R. §§ 4.25, 4.26 (2015).  The Veteran meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

The Veteran contends that his service-connected pancreatitis has rendered him unable to maintain substantially gainful employment.  He states that it is difficult for him to walk due to sores on his feet which, he contends, are related to his service-connected pancreatitis.  

The Veteran's wife states that the Veteran could only be on a job for four to five hours before returning home and that his employees had to do the labor since he was not able to; however, he had to be present due to his knowledge of the electrical field.

A July 2007 VA examination report reflects that the Veteran was self-employed as an electrician.  It was noted that the Veteran's service-connected disability significantly effected his usual occupation because of weakness or fatigue and pain.  

A November 2009 VA examination report shows that the Veteran noted that he had lost 4 weeks of work during the last year due to pancreas attacks.  The examiner noted that due to decreased mobility, problems with lifting and carrying things, lack of stamina, decreased strength in his upper and lower extremities and pain, the Veteran's disability impacted his occupational activities.  

A June 2011 VA examination report shows that the Veteran noted that he got individuals to do the work for him at his direction and that he would do two to three "small jobs" a week.  

An August 2013 VA examination report reflects that the examiner indicated that the Veteran's pancreas condition did not impact his ability to work.  The examiner noted that the Veteran continued to do occasional light work such as installing switches and outlets.  The examiner reported that the Veteran was able to sit without difficulty and that his pancreas condition would not preclude his employability at either a physical or sedentary job. 

A June 2015 VA examination report shows that the examiner indicated that the Veteran's pancreas condition did impact his ability to work.  The Veteran noted that he had last worked as an electrician seven years ago and that he could not work due to lack of strength and inability to lift things. 
  
After a review of the record, the Board finds that additional development is required to determine if the Veteran's service-connected pancreatitis precludes him from maintaining substantially gainful employment.  The Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of his service-connected disability on his ordinary activities, to include his employability.

Additionally, a remand is necessary for the RO to consider the June 2015 VA examination report in the first instance in the context of the TDIU claim as the most recent supplemental statement of the case (SSOC) was in October 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disability alone precludes him from obtaining and maintaining substantially gainful employment.  

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience, to include both physical and managerial work as a self-employed electrician.

If the Veteran's service-connected disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disability.

2.  Following the completion of the above, and any other development deemed necessary, readjudicate the claim for entitlement to TDIU.  If the claim is denied, the Veteran and his representative should be provided a SSOC and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

